PROSPECTUS MAY 1, 2009 FUTURITY III Sun Life Assurance Company of Canada (U.S.) and Sun Life of Canada (U.S.) Variable Account F offer the flexible payment deferred annuity contracts and certificates described in this Prospectus to groups and individuals. You may choose among a number of variable investment options and fixed interest options. The variable options are Sub-Accounts in the Variable Account, each of which invests in one of the following funds (the "Funds"): Large-Cap Equity Funds International/Global Equity Funds (continued) AIM V.I. Capital Appreciation Fund, Series 1 Fidelity Variable Insurance Products Fund Overseas AIM V.I. Core Equity Fund, Series 1 Portfolio, Service Class 2 Alger American Income & Growth Portfolio, Class O1 Templeton Foreign Securities Fund – Class 2 AllianceBernstein Growth and Income Portfolio, Class B Templeton Growth Securities Fund – Class 2 Fidelity Variable Insurance Products Fund Contrafund® Goldman Sachs Strategic International Equity Fund, Portfolio, Service Class 2 Inst. Class 2,6 Fidelity Variable Insurance Products Fund Growth JPMorgan International Equity Portfolio, Class I2,7 Portfolio, Service Class 2 International/Global Small/Mid-Cap Equity Funds Goldman Sachs Capital Growth Fund - Inst. Class First Eagle Overseas Variable Fund8 Goldman Sachs Growth and Income Fund - Inst. Class2 Lord Abbett Series Fund International Portfolio8 Goldman Sachs Structured U.S. Equity Fund - Specialty Sector Equity Funds Inst. Class AllianceBernstein Global Thematic Growth JPMorgan U.S. Equity Portfolio, Class I2,7 Portfolio – Class B3 MFS® Capital Appreciation Portfolio – S Class MFS® Utilities Portfolio – S Class MFS® Growth Portfolio – S Class Real Estate Equity Funds MFS® Massachusetts Investors Growth Stock Sun Capital Global Real Estate Fund – I Class Portfolio - S Class Bear Market Equity Funds MFS® Blended Research Core Equity Portfolio – S Class Rydex Variable Trust NASDAQ-100® Fund8 Rydex Variable Trust Nova Fund8 Asset Allocation Funds SCSM Davis Venture Value Fund – I Class MFS® Total Return Portfolio - S Class SCSM WMC Large Cap Growth Fund – I Class4 Money Market Funds SCSM Lord Abbett Growth and Income Fund – I Class Sun Capital Money Market Fund® – I Class SCSM Oppenheimer Large Cap Core Fund – I Class Intermediate-Term Bond Funds Mid-Cap Equity Funds MFS® Government Securities Portfolio – S Class AIM V.I. Dynamics Fund, Series 1 PIMCO Total Return Portfolio - Admin. Class SCSM WMC Blue Chip Mid Cap Fund – I Class5 Sun Capital Investment Grade Bond Fund® – I Class SCSM Goldman Sachs Mid Cap Value Fund – I Class Inflation-Protected Bond Funds Small-Cap Equity Funds PIMCO Real Return Portfolio - Admin. Class AIM V.I. Small Cap Equity Fund, Series 1 High Yield Bond Funds Alger American SmallCap Growth Portfolio, Class O1 MFS® High Yield Portfolio - S Class AllianceBernsteinSmall Cap Growth Portfolio, Class B SCSM PIMCO High Yield Fund – I Class Goldman Sachs Structured Small Cap Equity Fund - Emerging Markets Bond Fund Inst. Class2 PIMCO Emerging Markets Bond Portfolio - JPMorgan Small Cap Core Portfolio, Class I2,7 Admin. Class MFS® New Discovery Portfolio – S Class SCSM Oppenheimer Main Street Small Cap Fund – I Class International/Global Equity Funds AIM V.I. International Growth Fund Series 1 AllianceBernstein International Growth Portfolio, Class B 1Not available for further investment after May 1, 2002. 2Not available to Contracts issued on or after May 1, 2001. 3 Formerly AllianceBernstein VPS Global Technology Portfolio. 4 Formerly SC FI Large Cap Growth Fund. 5 Formerly SC Blue Chip Mid Cap Fund. 6 Formerly Goldman Sachs VIT International Equity Fund. 7 On April 1, 2009, shareholders of the portfolios of the J.P. Morgan Series Trust II approved the mergers of the portfolios into comparable portfolios of the JP Morgan Insurance Trust. After the close of business on April 24, 2009, JPMorgan International Equity Portfolio merged into JPMorgan IT International Equity Portfolio, JP Morgan Small Company Portfolio merged into JPMorgan IT Small Cap Core Portfolio and JPMorgan U.S.
